Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 15 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. publication (‘Survey of Downlink Control Channel Resource Allocation Techniques in LTE’ dated 2015).
Kumar teaches a control channel PDDCH Scheduler and  a Packet PDSCH Scheduler (see Figure 2 on page 3).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A device (Kumar’s PDDCH Scheduler and PDCCH Scheduler in Figure 2, page 3) , comprising: one or more processors configured to: 
receive a request to allocate, for a User Equipment ("UE"), physical downlink radio frequency ("RF") resources of a base station associated with a radio access network ("RAN") of a wireless network (UE’s Service Request in Figure 2) ;  
allocate, based on the request, a first set of downlink Physical Resource Blocks ("PRBs") at a first time slot to indicate (PDDCH Scheduler in Figure 2 that allocates a number of resource elements (i.e. resource blocks) on a sub-frame (i.e. time slot) in column 2, page 1)  , to the UE, a second set of downlink PRBs, at a subsequent second time slot, that will be used to provide downlink data to the UE (Packet Scheduler for the PDSCH in top half of column 1, page 2) ; and 
allocate, at the second subsequent time slot, the second set of downlink PRBs to provide the downlink data to the UE (Allocated resources on the PDSCH channel in top half of column 1, page 2) .

5. The device of claim 1, wherein the allocated first set of PRBs correspond to a Physical Downlink Control Channel ("PDCCH"), and wherein the allocated second set of PRBs correspond to a Physical Downlink Shared Channel ("PDSCH") (PDDCH scheduler and PDSCH scheduler in Figure 2 on page 3) .

8. A non-transitory computer-readable medium (Kumar’s PDDCH Scheduler and PDCCH Scheduler in Figure 2, page 3), storing a plurality of processor- executable instructions to: 
receive a request to allocate, for a User Equipment ("UE"), physical downlink radio frequency ("RF") resources of a base station associated with a radio access network ("RAN") of a wireless network (UE’s Service Request in Figure 2); 
allocate, based on the request, a first set of downlink Physical Resource Blocks ("PRBs") at a first time slot (PDDCH Scheduler in Figure 2 that allocates a number of resource elements (i.e. resource blocks) on a sub-frame (i.e. time slot) in column 2, page 1) to indicate, to the UE, a second set of downlink PRBs, at a subsequent second time slot, that will be used to provide downlink data to the UE (Packet Scheduler for the PDSCH in top half of column 1, page 2); and 
allocate, at the second subsequent time slot, the second set of downlink PRBs to provide the downlink data to the UE (Allocated resources on the PDSCH channel in top half of column 1, page 2).

12. The non-transitory computer-readable medium of claim 8, wherein the allocated first set of PRBs correspond to a Physical Downlink Control Channel ("PDCCH"), and wherein the allocated second set of PRBs correspond to a Physical Downlink Shared Channel ("PDSCH") (PDDCH scheduler and PDSCH scheduler in Figure 2 on page 3).

15. A method (Kumar’s PDDCH Scheduler and PDCCH Scheduler in Figure 2, page 3), comprising: 
receiving a request to allocate, for a User Equipment ("UE"), physical downlink radio frequency ("RF") resources of a base station associated with a radio access network ("RAN") of a wireless network (UE’s Service Request in Figure 2); 
allocating, based on the request, a first set of downlink Physical Resource Blocks ("PRBs") at a first time slot (PDDCH Scheduler in Figure 2 that allocates a number of resource elements (i.e. resource blocks) on a sub-frame (i.e. time slot) in column 2, page 1) to indicate, to the UE, a second set of downlink PRBs, at a subsequent second time slot, that will be used to provide downlink data to the UE (Packet Scheduler for the PDSCH in top half of column 1, page 2); and
 allocating, at the second subsequent time slot, the second set of downlink PRBs to provide the downlink data to the UE (Allocated resources on the PDSCH channel in top half of column 1, page 2).

18. The method of claim 15, wherein the allocated first set of PRBs correspond to a Physical Downlink Control Channel ("PDCCH"), and wherein the allocated second set of PRBs correspond to a Physical Downlink Shared Channel ("PDSCH") (PDDCH scheduler and PDSCH scheduler in Figure 2 on page 3).

Allowable Subject Matter
Claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the further features of the allocating at a last symbol of the plurality of symbols of the first time slot and secondary requests during the first request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 10, 2022